FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. 1Case 1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 1 of 34
                                                                      RECEIVED  NYSCEF: 07/14/2020




          SUPREME                  COURT                 OF THE                STATE            OF          NEW YORK
          COUNTY                 OF       NEW YORK


           Uniformed                Fire        Officers             Association;                   Uniformed                                   Index      No.:
           Firefighters             Association                     of      Greater           New         York;
                                   Officers'
           Correction                                     Benevolent                  Association                   of the

           City       of New             York,          Inc.;       Police          Benevolent                                                  VERIFIED              PETITION/
           Association                 of the         City        of New            York,           Inc.;       Sergeants                       COMPLAINT                      UNDER         ARTICLE
           Benevolent               Association;                     Lieutenants                Benevolent                                      75,     UNITED           STATES             AND       NEW
           Association;                  Captains               Endowment                   Association;                   and                  YORK          CONSTITUTIONS,
           Detectives'
                                       Endowment                    Association,                                                                COMMON                LAW,   AND ARTICLE
                                                                                                                                                78     SEEKING          INJUNCTIVE    AND
                                                      Petitioners/Plaintiffs,                                                                   DECLARATORY                          RELIEF


                          -against-                                                                                                             ORAL         ARGUMENT                   REQUESTED


           Bill     de Blasio,              in his         official           capacity          as Mayor                  of     the

           City       of New             York;          the      City        of New           York;          Daniel            A.

           Nigro,          in his        official          capacity               as the       Commissioner                          of

           the     Fire       Department                  of the           City      of New              York,
           Cynthia              Brann,         in her           official          capacity           as the
           Commissioner                        of the         New          York       City      Department                      of

           Correction;                 Dermot            F. Shea,             in his       official             capacity
           as the         Commissioner                        of the        New        York          City         Police

           Department;                   the     Fire        Department                 of the           City       of New

           York;          the     New          York        City          Department                 of      Correction;
           the     New          York        City        Police             Department;                Frederick

           Davie,          in his        official          capacity               as the       Chair          of the
           Civilian             Complaint               Review               Board;           and     the       Civilian
           Complaint               Review               Board,


                                                      Respondents/Defendants.




                          Petitioners/Plaintiffs                              Uniformed                     Fire          Officers               Association,              Uniformed              Firefighters


                                                                                                                   Officers'
          Association              of Greater                 New          York,       Correction                                         Benevolent              Association         of the    City     of New



          York,       Inc.,       Police            Benevolent                    Association                of     the        City        of    New       York,       Inc.,     Sergeants        Benevolent



          Association,                   Lieutenants                       Benevolent                 Association,                        Captains            Endowment                Association,              and


          Detectives'                                                                               ("Petitioners"
                                    Endowment                        Association                                                          or     the     "Unions"),             by    and     through        their


          undersigned               attorneys,                  as and        for     their     Verified              Petition                 and     Complaint,         allege      as follows:




                                                                                                                       1



                                                                                                                1 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. 1Case 1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 2 of 34
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                                                                  PRELIMINARY                              STATEMENT

                                                                                                        Respondents/Defendants'
                          1.              This            case           challenges                                                                                         ("Respondents")                             unilateral


         pronouncements                          that     they        will        begin        the      release          as soon              as July          15,          2020,         of    records             concerning


          disciplinary                  matters           against             retired             and       active             individual                New                York          City        police              officers,


          firefighters,                 and        corrections                    officers,             including                those           that          are          non-final,                unsubstantiated,


         unfounded,                    exonerated,               or     resulted            in        a finding           of     not         guilty          ("Unsubstantiated                            and        Non-Final



         Allegations")                   and       confidential                   settlement              agreements,                   in     the      wake           of      the     repeal            of     Civil         Rights


          Law      § 50-a.              These       Unsubstantiated                         and        Non-Final               Allegations-unproven                                       allegations               at best       and


                                                                                                       dumped"
          false    allegations                 at worst-will                       be "data                                on       the      internet,              resulting             in the         publication                 and


         promotion                of     information              that        will        absolutely            destroy             the      reputation                and         privacy-and                      imperil           the


          safety-of               many           of those         firefighters                and       officers.          This        indiscriminate                        release            would,         among            other


         harms:


                                                           Petitioners'
                                  •       Violate                                         Collective                                          Agreements                     with         the     Respondents;
                                                                                                                  Bargaining


                                  •       Violate           the         Due           Process             Clauses              of      the       United               States           and         New           York           State


                                                                                                                                                                            Petitioners'
                                          Constitutions,                     and      irrevocably               and       unfairly             stigmatize                                             members;


                                  •       Breach            thousands                  of     settlement                 agreements                   entered               into     in        good         faith        with         the


                                          Respondents                    with         the     promise           and       expectation                   of    confidentiality;                        and


                                  •                                   and                                  reverse                                                     and         State        practice            of deeming
                                          Arbitrarily                        capriciously                                  longstanding                      city


                                          unsubstantiated                         allegations             to be protected                     from       disclosure,                 separate              and       apart      from


                                          the      provisions                of      § 50-a.


                          2.              This          is not        a challenge                to    disclosure              of   proven             and          final      disciplinary                   matters-i.e.,


          those       that        at     least      have         been          vetted            through            an     evidence-based                           investigative                   and        adjudicatory

                                                                                                                                                                                                                 Petitioners'
         process           that         includes          basic          due         process            protections.                   This       is     a challenge                   to       protect




                                                                                                                     2



                                                                                                             2 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO. 1Case 1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 3 of 34
                                                                      RECEIVED  NYSCEF: 07/14/2020




          members'                                                                                                                                                                                                                           Non-
                                     rights            that        will       be      violated            when         Respondents                       release        these          Unsubstantiated                              and


          Final        Allegations                      within               days,       in what           amounts              to a massive                  public           data        dump.


                          3.                  It takes                  no     evidence             to     make            a complaint                   against        a firefighter,                  corrections                       officer,


          or police             officer.                Baseless                claims            can     be levied           for        any       number           of nefarious                    motivations.                      Without


          the      safeguards                     of     proof            and        finality,           the      lives      of       firefighters,                officers,            and         their         families                may        be


                                                                                                                                                                                              firefighters'                          officers'
          irreparably                 ruined.                Take,           for     example,             the privacy                 violation             and       damage            to                                     or


          families              of      releasing                       unfounded                  allegations                relating              to      domestic                 disputes,               or      an        unfounded


          accusation                 of racial                bias.          If Respondents                     are permitted                     to promote             and         publish           on the            internet            these


                                                                                                                            Petitioners'
          Unsubstantiated                              and         Non-Final                  Allegations,                                                members               will         suffer          irreparable                    harm.


          The      Unsubstantiated                              and          Non-Final               Allegations                  will          remain        forever           in the         public             domain              creating


          limitless            and       eternal               notoriety,                even           if they       are     found             to be false            and      unproven.


                          4.                  Although                       the     repeal        of Civil           Rights             Law       § 50-a          eliminates                a categorical                   prohibition


          to     the     public              review                of     law        enforcement                     records,             it     does      not      obliterate               pre-existing                      contractual


          rights         or     constitutional                            and        common               law        protections                  that      all    citizens,            including                  the       Petitioners,


          share,         which           forbid                Respondents                        from      promoting                    unproven,                defamatory                 allegations                  to        the     world


          at large.


                          5.                  Collective                      Bargaining                   Agreements/CPLR                                  Article            75:     Each          of the         Petitioners                  has


          entered             into      a Collective                          Bargaining                 Agreement                    ("CBA")              with        their         respective                agencies                   and     the



          City         governing                    the        terms               and       conditions               of    their          employment.                     The          CBAs                protect            Petitioners


          against             the      release                of        Unsubstantiated                         and        Non-Final                 Allegations.                      The      Respondents                           have           no


          lawful         right          to        unilaterally                     violate         those        terms,          and            render      them         null         and      void,          or     to    impose                new



          terms,         without                  following                   the     provisions                of    the     NYC               Collective             Bargaining                   Law,           including                 those


          laws         relating              to        the     arbitration                   of    grievances.                  In       addition,           at least           some           of     the         Petitioners                   have




                                                                                                                                  3



                                                                                                                           3 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. 1Case 1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 4 of 34
                                                                      RECEIVED  NYSCEF: 07/14/2020




          filed      (or        will     be     filing)             grievances               under                their      respective                      CBAs.            Pending            final       determination                     of


          those       grievances                 through                 the     collective                  bargaining                process,                 Respondents                 must          be      enjoined            under


          Article          75      of the       CPLR.


                           6.                 Due       Process                and     Equal                 Protection:                    The          indiscriminate                   disclosure               on     the      internet


          of      unproven               allegations                 without               due        process               of       law         is    functionally                irreversible,                  and       will      create



          unfair,      unlawful,                 and          limitless           notoriety                   for     the        Petitioners,                  with        substantial            impact             to their         future


          employment                     prospects.                  Such          a release                  would              destroy               the     reputations                and      imperil            the       safety         of


          those       firefighters                  and        officers              and        their         families               forever-all                      while        the      Respondents                     treat         other



          City      employees                  fairly          by        protecting              their            privacy.             The            release         of     Unsubstantiated                       and      Non-Final


         Allegations                   constitutes               a violation                of the             Due         Process               and         Equal         Protection            Clauses             of the         United


          States       and         New         York           State         Constitutions,                          and     treats          law         enforcement                 officers             different           than         other



          city      employees                 for      whom              unsubstantiated                            allegations                  are     maintained                as private.


                           7.                 Contract                   Rights             for             Past           Settlements:                         The         data          dump            will        also          include


          accusations                  that     resulted              in       settlement                  agreements.                      Such             disclosure            will     breach               those       settlement


          contracts.                          settlement                  agreement                  entered              into       before            June       2020-when                     Civil       Rights           Law              50-
                                   Any                                                                                                                                                                                                    §


                                                                                                                                                                                                                                              50-
          a, which              shielded            disclosure                 of disciplinary                       records,              was         repealed-necessarily                               incorporated                    §


          a's     protections                 against           disclosure                 of        this         very       type          of        information.                New         York's              recent         repeal         of



          § 50-a       does            not     alter      these            existing          contracts,                    nor       was         it ever         intended              to do      so.


                           8.                 CPLR             Article               78:        In         addition,              release               of     such        Unsubstantiated                        and       Non-Final


         Allegations                   would           also      constitute                errors            of law          and       be arbitrary                   and      capricious                agency           action          as an


         unwarranted                     and        irreversible                  invasion                   of      the      right             to     privacy.              Respondents                     themselves                   have


          asserted          for         decades               that         release          of        Unsubstantiated                                 and      Non-Final                  Allegations                 would           be      an


          unwarranted                        invasion               of     privacy.                   It     is      an     error          of         law      and         arbitrary          and         capricious                for       the




                                                                                                                                 4



                                                                                                                         4 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. 1Case 1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 5 of 34
                                                                      RECEIVED  NYSCEF: 07/14/2020




          Respondents                     to      change             decades               of     agency            practice                on        the        protections                 afforded                Unsubstantiated


                                                                                                                                                                                                    Respondents'
          and       Non-Final                   Allegations                 under           the        pretext          of     the       repeal             of     § 50-a.              Thus,                                          actions


          violate          Article              78     of the        CPLR.


                           9.                   The      Respondents                    have            not     identified                 whose             records            will         be released,                the     content          of


          those        records,             or made              any        determination                       of the         consequences                            to the      safety,          reputation,                  or privacy


          of     the       implicated                   officers.             Pending                   a determination                           of        the        claims           asserted              in     this       action,          the


          Respondents                     must         be restrained                  from             the     release             and      promotion                    on the          internet             of Unsubstantiated


          and       Non-Final                   Allegations                 and       confidential                      settlement                    agreements-otherwise,                                        the      Respondents


          would         make             this        lawsuit         an empty               ritual,            incapable              of protecting                      the    reputation,                   privacy,           and      safety


          of hundreds                   of New               York       City's             firefighters,                 police,            and        corrections                     officers.             There           would        be no


          material              prejudice               to     the     Respondents                        from          the        entry         of     provisional                    relief,      but         in     the      absence           of


                                                                                                                                                                                                                               Petitioners'
         provisional                    relief,         the      damage               to        the      Petitioners                 would             be         irreversible.                    To        protect



          rights,       Petitioners                    respectfully               request                temporary,                  preliminary,                       and     permanent                    injunctive              relief      on


          all    claims,           barring              the     release          of        records             regarding                 Unsubstantiated                          and         Non-Final                  Allegations              or


          that      regard            settlement                agreements                   entered             into        prior         to June               12,    2020.


                                                                                                                  PARTIES


                           10.                  Petitioner             Uniformed                       Fire       Officers                 Association                    ("UFOA")                      is     the       duly        certified


          collective              bargaining                   representative                     of     officers             of     the    Fire         Department                      of the         City         of New           York         in


          the       rank         of      Lieutenant,                  Captain,                  Battalion               Chief,             Deputy                 Chief          (except            those             Deputy            Chiefs


          designated                  as Deputy                Assistant              Chief             of     Department,                   Assistant                  Chief           of    Department                     and     Chief         in



          Charge),              Fire      Medical               Officer,          and           Supervising                   Fire       Marshal.                  Upon          information                   and        belief,      UFOA


          members                will          be      named           in    the        data            that     Respondents                          plan         to    make            public              and      would           suffer        a


          concrete              and       particularized                    injury          by        the      release,            which              is imminent.                     By this           action,            UFOA          seeks


          to protect             the       interest            of these           and           other         UFOA            members.




                                                                                                                               5



                                                                                                                    5 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO. 1Case 1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 6 of 34
                                                                      RECEIVED  NYSCEF: 07/14/2020




                           11.               Petitioner              Uniformed                  Firefighters                   Association                    of Greater              New         York            ("UFA")               is the



          duly       certified              collective              bargaining                representative                       of    officers             Fire      Department                   of      the        City      of New


          York        in       the     rank         of      Firefighter                and     Fire          Marshal.                   Upon         information                     and    belief,            UFA             members


         will      be      named             in     the      data         that    Respondents                        plan         to make            public          and        would            suffer           a concrete                 and


         particularized                     injury          by      the     release,           which               is imminent.                   By      this       action,           UFA         seeks            to protect               the


          interest         of these               and       other         UFA          members.


                                                                                                Officers'
                           12.               Petitioner              Correction                                            Benevolent                   Association                  of    the      City           of     New          York,


          Inc.     ("COBA")                       is the         duly        certified              collective                bargaining                representative                     of     officers                of     the        New


          York          City         Department                     of     Correction                  ("NYCDOC")                          in      the        rank        of        Correction                Officer.                  Upon


          information                  and        belief,          COBA               members               will       be named                 in the        data       that        Respondents                     plan        to make


         public           and        would          suffer          a concrete               and      particularized                     injury          by    the      release,           which             is imminent.                    By


          this    action,            COBA                seeks       to protect               the     interest               of these          and       other          COBA              members.


                           13.               Petitioner              Police            Benevolent                   Association                  of the          City      of New               York,         Inc.        ("PBA")                 is


          the     duly         certified            collective               bargaining                representative                      of     all    officers              of    the    New           York            City         Police


          Department                   in     the        rank       of     Police         Officer.                  Upon           information                   and       belief,          PBA           members                  will       be


         named             in        the      data          that         Respondents                   plan           to      make          public             and        would             suffer            a     concrete                 and


         particularized                     injury          by      the     release,           which               is imminent.                   By      this       action,           PBA         seeks            to protect               the


          interests            of these             and      other         PBA          members.


                           14.               Petitioner                   Sergeants                 Benevolent                      Association                      ("SBA")                is     the             duly          certified


          collective             bargaining                  representative                    of     all     officers             of the        New          York         City        Police           Department                      in the


         rank        of    Sergeant.                     Upon            information                  and          belief,         SBA          members                 will         be    named              in        the    data         that


          Respondents                      plan       to     make           public            and      would               suffer        a concrete                  and        particularized                      injury             by    the



         release,          which             is imminent.                        By    this     action,              SBA           seeks        to protect              the         interests           of    these            and        other




                                                                                                                              6



                                                                                                                     6 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. 1Case 1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 7 of 34
                                                                      RECEIVED  NYSCEF: 07/14/2020




          SBA        members


                          15.           Petitioner            Lieutenants                Benevolent                    Association             ("LBA")               is    the          duly       certified


          collective            bargaining           representative                of    all   officers          of the       New       York         City        Police     Department                   in the


         rank        of   Lieutenant.                Upon       information               and     belief,          LBA         members            will        be    named          in     the     data        that


          Respondents               plan      to     make        public           and     would           suffer         a concrete            and       particularized                  injury         by      the



         release,         which         is imminent.               By      this      action,       LBA           seeks       to protect          the        interests       of     these          and    other


          LBA        members.


                          16.           Petitioner             Captains              Endowment                     Association                ("CEA")               is     the        duly         certified


          collective            bargaining           representative                of    all   officers          of the       New       York         City        Police     Department                   in the


         rank        of    Captain.           Upon           information                and     belief,          CEA        members             will        be     named         in      the      data         that


          Respondents               plan      to     make        public           and     would           suffer         a concrete            and       particularized                  injury         by      the



         release,         which         is imminent.               By      this      action,       CEA           seeks       to protect          the        interests       of     these          and    other


          CEA        members.


                                                              Detectives'
                          17.           Petitioner                                      Endowment                      Association             ("DEA")                is   the          duly       certified


          collective            bargaining           representative                of    all   officers          of the       New       York         City        Police     Department                   in the


          rank       of   Detective.                Upon       information               and     belief,           DEA        members            will        be     named          in     the     data        that


          Respondents               plan      to     make        public           and     would           suffer         a concrete            and       particularized                  injury         by      the



          release,        which         is imminent.               By      this      action,       DEA           seeks       to protect          the        interests       of     these          and    other


          DEA        members.


                          18.           Respondent              Bill     de Blasio             is the     Mayor           of the       City    of New              York     (the        "Mayor")               and


          is named           in his      official          capacity.           The      Mayor's            principal           place      of business                is located           at City            Hall,


         New         York,        New      York        10007.


                          19.           Respondent              the     City      of New         York           (the     "City")       is a municipal                corporation                organized




                                                                                                            7



                                                                                                   7 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. 1Case 1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 8 of 34
                                                                      RECEIVED  NYSCEF: 07/14/2020




          and     existing            under         New       York           state    law.            The      City's          principal            place          of    business            is located          at City



          Hall,      New       York,           New          York       10007.


                       20.               Respondent                  Daniel          A.     Nigro            ("Commissioner                        Nigro")              is the      Commissioner                  of     the


          Fire     Department                  of     the     City      of     New         York         and         is named             in    his        official         capacity.              Commissioner


         Nigro's        principal              place         of business             is located               at 9 MetroTech                       Center,           Brooklyn,             New           York    11201.


                       21.               Respondent                  the     Fire    Department                     of the       City         of New          York         ("FDNY")                 is a municipal


          fire    department                  administered                  under         the     New          York           Administrative                      Code,          Title      29      of    the   City         of


         New        York.        FDNY's                principal             place        of business                is located            at 9 MetroTech                        Center,         Brooklyn,         New


          York       11201.


                       22.               Respondent                   the      New             York          City        Department                  of      Correction                  ("NYCDOC")                     is     a


          municipal            fire      department                  administered                 under         the      New         York           Administrative                       Code,       Title      9 of     the



          City      of New            York.          NYCDOC's                   principal             place         of business               is located                at 75-20          Astoria          Boulevard,


          East      Elmhurst,            New           York        11370.


                       23.               Respondent                   Cynthia             Brann         ("Commissioner                         Brann")               is the        Commissioner                   of     the


         New         York       City          Department                of     Correction               and         is named             in    her        official         capacity.              Commissioner


          Brann's           principal           place         of     business             is     located            at   75-20          Astoria            Boulevard,                East        Elmhurst,         New


          York       11370.


                       24.               Respondent                   Dermot          F.        Shea         ("Commissioner                         Shea")              is the     Commissioner                   of     the


         New         York       City          Police         Department               and         is named               in    his      official           capacity.              Commissioner                   Shea's


         principal           place       of business                 is located            at One            Police        Plaza,         New         York,             New       York        10038.


                       25.               Respondent                  the     New      York            City      Police          Department                   ("NYPD")                is a law            enforcement



          agency        administered                   under         the     New          York        Administrative                     Code,            Title         14 of the         City      of New        York.


         NYPD's             principal               place     of business                 is located            at One          Police         Plaza,             New      York,          New        York       10038.




                                                                                                                     8



                                                                                                            8 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO. 1Case 1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 9 of 34
                                                                      RECEIVED  NYSCEF: 07/14/2020




                       26.           Respondent               Frederick              Davie          ("Chair               Davie")               is the     Chair       of the       Civilian         Complaint


          Review        Board        and      is named              in    his    official          capacity.                   Chair         Davie's           principal          place        of   business           is


          located      at 100        Church         Street,          10th       Floor,        New          York,              New         York        10007.


                                                                                                                                                           ("CCRB"
                       27.           Respondent               the        Civilian           Complaint                    Review             Board                                or "the        Board")           is an


          independent           municipal            agency               constituted              under            § 440            of     the     Charter         of     the      City       of   New       York.


          CCRB's         principal          place       of    business              is located             at       100         Church            Street,       10th       Floor,          New      York,         New


          York       10007.


                                                                          JURISDICTION                               AND             VENUE

                       28.           This     action          is brought             against          the       City           and        the     Mayor         in his      official        capacity          under


          Articles      75 and        78 of the          CPLR             to challenge               their          role        in directing              Respondents                  to publicly          release


          Unsubstantiated               and      Non-Final                 Allegations               in    violation                 of     applicable             law     and       in    an arbitrary            and


                                                                                                                              Petitioners'
          capricious          manner,         and       in    violation             of     the     terms            of                                   CBAs        and      applicable             settlement


          agreements.


                       29.           This      action         is brought                 against          the        NYPD                 and      Commissioner                     Shea       in   his     official



          capacity       under        Articles           75     and         78      of      the     CPLR                 to     challenge                the   NYPD's               planned          release           of


          Unsubstantiated               and      Non-Final                 Allegations               in    violation                 of     applicable             law     and       in    an arbitrary            and


                                                                                                                          Petitioners'
          capricious          manner,          and       in    violation              of     the      police                                         CBAs           and       applicable             settlement


          agreements.


                       30.           This     action          is brought                 against          the       FDNY               and        Commissioner                   Nigro         in   his     official



          capacity       under        Articles           75     and         78      of      the     CPLR                 to     challenge                the   FDNY's               planned          release           of


          Unsubstantiated               and      Non-Final                 Allegations               in    violation                 of     applicable             law     and       in    an arbitrary            and


                                                                                                                              Petitioners'
          capricious          manner,         and    in violation                   of the        firefighter                                            CBAs        and      applicable             settlement


          agreements.


                       31.           This      action          is        brought           against           the         NYCDOC                     and        Commissioner                     Brann        in    her




                                                                                                                9



                                                                                                     9 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 10 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




         official        capacity              under          Articles              75     and        78      of the           CPLR              to challenge                        any      planned             DOCs              release       of


         Unsubstantiated                       and       Non-Final                     Allegations                 in    violation                of        applicable                  law         and     in        an arbitrary             and


                                                                                                                                         Petitioners'
         capricious             manner,                 and        in        violation            of        correction                                                     CBA               and      applicable                settlement


         agreements.


                         32.               This        action           is brought                against               the     CCRB                  and          Chair         Davie             under         Article            78    of    the


         CPLR           to challenge                  the     CCRB's                   release         of Unsubstantiated                                   and         Non-Final                  Allegations                 in violation


         of     applicable               law      and        in   an arbitrary                  and         capricious                   manner.


                         33.               This         action           is      also         brought              against                all     Respondents                           under             the     general              original


         jurisdiction               of this          Court         under            Article           VI,      Section               7 of the               New           York             Constitution.


                         34.               This         Court            has        personal                jurisdiction                    over             all        Respondents                       under          CPLR             §    301


         because          Respondents                       work         in or conduct                      substantial                   business                 within            New           York.


                         35.               The        Court         also        has jurisdiction                         under            CPLR               § 3001.


                         36.               This         action           is    timely            under          CPLR                § 217              (1)         because              it    was         brought             within           four


         months          of    June            16,    2020,         the        first      time         Mayor             de Blasio                announced                       the        City's         intention               to release


         unsubstantiated                       resolved             complaints                   against            NYPD                  officers,                including                  law      enforcement                     officers


         represented                by     Petitioners.


                         37.              Venue              is proper              in this           Court        under            CPLR                   §§ 503(a),                506(b),           and        7804(b).


                         38.               The        Unions              have           associational                    standing                    to     sue         here         because              (1)        one      or     more        of


                     unions'
         every                           members                  has        standing            to    sue;        (2)        the    interests                advanced                  by      vindicating                   the    rights       of


                                                                                                                    Petitioners'
         the     members                 are    sufficiently                   germane                to the                                          purposes                  to    demonstrate                      that     Petitioners


                                                                                        members'
         will       appropriately                    represent                the                                  interests;                   and         (3)     the         participation                    of     the     individual


         members               is    not        required                to     assert          the         claim          or        to     afford                 the      Petitioners                 complete                 relief.        See


          Westchester                Cnty.           Dep't         ofPub.              Safety          Police            Benev.            Ass'n,              Inc.        v.    Westchester                     Cnty.,         35 A.D.3d




                                                                                                                          10



                                                                                                                10 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 11 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




         592,       594,       828      N.Y.S.2d            412,          414         (2d        Dep't         2006).


                                                                                                      BACKGROUND


                        A.               The      Disciplinary                     Process                  and          Handling                    of    Complaints                     Against          Officers


                        39.              Complaints                  against           NYPD,                  FDNY                  and       DOC          officers            may         be brought              by     civilians,


         inmates,             other       officers,             or     by       the        Departments                             themselves.                      There           are     numerous               avenues                for


         complaints               to be        made        against              officers,               and        it can              be     done        as easily             as anonymously                       calling          311


         or sending              an anonymous                    email:


                                 •      NYPD:              In        addition              to                      reported                                           through              the    chain       of        command,
                                                                                                  being                                       internally
                                         complaints                  against           any        NYPD                   office             may      be     reported                in person,          by    telephone                via
                                        NYC's              311        hotline,             or     via        the        CCRB's                 dedicated               hotline,            by    email        or     mail       to        the

                                         CCRB,             the       Internal              Affairs             Bureau                   of    NYPD,              or     directly            to    the     New           York         City
                                        Inspector               General            for          the     NYPD.

                                 •      FDNY:              A     complaint                  against                an FDNY                     officer          may      be reported                internally                through
                                         chain        of    command,                   to the            FDNY                     confidential              complaint                 telephone            line,        or directly
                                        to the        Inspector                General                for     the        FDNY.

                                 •      NYCDOC:                       A        complaint                    against                a   DOC            officer          may           be     reported          by        an     inmate
                                         grievance               through              the         Office                of        Constituent               and        Grievances                 Services,              internally
                                        through            chain          of     command,                      through                  the       NYC         Board            of    Corrections,               or      directly           to
                                        the      Inspector              General                 for     NYCDOC.

                        40.              The      disciplinary                   processes                    of        the        NYFD,             NYDOC,                  and          NYPD          are     similar.               For



         police,        the      NYPD             procedures                   involve                complaints                       and        investigations,                    followed             potentially                by         a



         proceeding               where         necessary               and       a final             discretionary                          decision           by     the      Commissioner.


                        41.             For      example,               a complaint                      against                  an NYPD                 officer        may          be reported             to the           CCRB,


         the       Internal          Affairs          Bureau              of     NYPD                 ("NYPD-IAB"),                                  or    the        Office          of     Inspector             General                for


         NYPD           ("NYPD-OIG").                            Complaints                      may          be        brought               by     fellow           officers,            civilians,         or        the    NYPD


         itself.       Civilian          and      officer            complaints                   may         be made                    anonymously.


                        42.              Once         a complaint                     is    lodged,                it        is    investigated                 by     the          CCRB,         NYPD-IAB,                     or     the


         NYPD's               Force      Investigation                    Division                ("NYPD-FID").                                   NYPD-IAB                     investigates              most        complaints



         alleging             serious          misconduct                 brought                against                officers.                  CCRB             investigates                 complaints               made            by




                                                                                                                              11



                                                                                                               11 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 12 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




         members                of the         public            against        officers             involving                allegations                     of use            of        force         (with           the    exception                of


                                                                                                                                                                                                                injury,"
         those       in     the       category              of     "readily           capable               of     causing             death            or      serious               physical                                       which         will


         be      investigated                  by       NYPD-IAB                      or     NYPD-FID),                           abuse           of       authority,                      discourtesy,                       and        offensive


         language.                NYPD-FID                       investigates                all     firearms                discharges,                      fatalities              related                 to police             action,         and


         cases      when              a subject             of police           action             is seriously                   injured            and        death           is likely.


                                                                                                                                                                                                      "unfounded"
                          43.             After             being          investigated,                    an        allegation                 is     designated                         as                                            when        the


                                                                                                                                                                                                               "unsubstantiated"
         investigation                  determines                  that      it did        not         occur.           An         allegation                 is designated                           as                                                  if


         the      investigators                     do      not       believe              a preponderance                               of      the          evidence                     supports                   that         the     conduct


                                                                                                                                                        "exonerated"
         described               in    the      complaint                  occurred.                 An       officer              may          be                                               if    the       investigation                    finds


         that     the      conduct              occurred             but      was          not      improper.


                          44.             If the         investigation                     concludes                  that    the      conduct                  occurred                   in whole                   or in part           and     was


         at least          somewhat                  improper,                the     investigating                      entity          will         make           a recommendation                                        for     the      officer


         to be subject                 to certain                discipline            and/or             training            or,     in serious                 cases,              for        the         officer          be served            with


         Charges               and      Specifications,                       which              detail       the        specific               provisions                  of            the         Department's                       rules      and


         regulations                  alleged         to have           been          violated,              but        there         is no           final       determination                               that      the        allegation              is


         true.


                          45.             If     Charges               and          Specifications                      are        filed,        the          officer            may              elect          to     proceed              to    trial


         before           an      appointed                 Trial          Commissioner,                          whose              responsibility                        it        is     to        determine                    whether           the


         charges           were         proven              by      a preponderance                         of     the       credible                evidence               and,            if        so,     what       penalty              should


         be      imposed.               The         Trial        Commissioner                        provides                a written                recommendation                                   which            summarizes                   the


         evidence               and     recommends                     a finding                 and,      if appropriate,                      a disciplinary                            penalty.              The          Commissioner


         makes            the     final        determination                    on         whether               to     accept           the         Trial         Commissioner's                                     recommendation,


         and      whether              and      to what             degree           discipline                  should           be imposed




                                                                                                                             12



                                                                                                                  12 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 13 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




                        46.                 Although                 some         Charges              and        Specifications                    filed       against           officers          relate          to     purely


         technical            infractions,                   such         as lateness,                record          keeping,                and      lost/damaged                     property,           many            of    the


         Charges            filed       relate          to    significantly                  more          serious            allegations.


                        47.                 The       vast         majority         ofNYPD                   complaints                 are never           proven,             even       by   the       relatively             low


         preponderance-of-the-evidence                                             standard.


                        48.                 A     January                2019        Independent                      Panel           Report            regarding                the      NYPD              Disciplinary


          System           reported              that        approximately                      55,000            annual          complaints                 are      made            against        NYPD                officers


         through            the     CCRB                and        NYPD's            Advocate                 Office.             See         The      Report             of    the     Independent                 Panel             on


         the     Disciplinary                   System              of   the     New           York        City      Police           Department,                    Mary         Jo White            et.    al.,        Jan.     25,


         2019,       at p. 7 (the                 "2019            Panel         Report").              However,                 less      than        1% of those                    complaints            resulted             in     a



         disciplinary               trial       or settlement,                   presumably                  reflecting            both         the     vast      number               of frivolous           complaints



         made,        and         the   fact          that     most         disciplinary               measures                 are     instituted             for    violation            of   department                  rules,


                                                                                                                                                               discipline.1
         many        of      which              are     appropriately                   dealt         with         through            command                                              "[O]ver            60%           of    the


                                                                                               settled,"
         Department's                   disciplinary                     cases      are                            see    2019          Panel          Report             at 7; as discussed                   below             (see


         infra       at F),         officers            who           entered           into        Settlement                 agreements                did         so    on     the     assumption                 that        that


         these       settlement                 agreements                  would            remain          private           pursuant             to CRL            § 50-a.


                        49.                 Although                 they        vary          in     some          respects,              NYFD             and       NYDOC                  have         similar           tiered


         procedures               to investigate                     complaints                against            firefighters             and        correctional               officers,          but     also         provide


         for     further          review          by         the     Office        of Administrative                           Trials         and      Hearings.


                        B.                  Respondents                       Announce                 Data          Dump             of      Previously                  Confidential                Records


                        50.                 Despite            that       many          of     these         allegations                are     never       proven              and      some         are    found              to be




                        1
                             See Rebuttalfrom                      the Sergeant's
                                                                Benevolent    Association,     Ed Mullins,       February    11, 2019, at p. 7 (reflecting
                                                                                                                          "settled"
         approximately              150 NYPD
                                          disciplinary   cases   tried  per year, and   approximately        300   cases             per year).   See also
         NYPD          REPORT:           Discipline        in        the      NYPD,          2019          (last       accessed        07.12.2020          at
         https://wwwl.nyc.gov/assets/nypd/downloads/pdf/analysis_and_planning/discipline/discipline-in-the-nypd-
         2019.pdf.




                                                                                                                         13



                                                                                                              13 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 14 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




         completely               unfounded,                     the        Mayor,          NYPD,            and      CCRB               have        indicated             that      they       intend          to     release


         all    disciplinary                     records               of     firefighters,               corrections                    officers,             and        police            officers,            including


         Unsubstantiated                         and      Non-Final                    Allegations,              in        a series          of      data       dumps             into        internet          databases



         starting          as early          as July             15,        2020.


                          51.              During              a July           1 meeting,              the      NYPD               provided              Petitioners                with        a sample                of    the


         DADS             data      it     anticipated                  producing.                  The       sample              reflected             information                relating             to     137       "open


                                                         cases"
         pending            disciplinary                                     against         NYPD             captains,            lieutenants,                sergeants,                and     officers             ranging


         from       minor          technical              infractions-for                       example,              leaving             the     home          without            authorization                   while        on


         sick      leave-to                serious            crimes.           At      other       times,      the        NYPD            said         it would          promote              on the         internet          all



         pending           matters,              which           are by         definition            unproven.              In any          case,        there         is an immediate                      threat       of the


         release          of Unsubstantiated                            and      Non-Final             Allegations                  that        must      be enjoined.


                          C.               Release             of      Unsubstantiated                        and      Non-Final                   Allegations                Violates              Collective

                                           Bargaining                       Agreements                between               the     City          and      Certain            Petitioners


                          52.              The      release             of Unsubstantiated                       and        Non-Final                Allegations               would            nullify         important


         contractual              rights          in the         collective              bargaining             agreements                  ("CBAs")                 between             most       Petitioners                and


                City.2
         the                     The      CBAs           entered              into     by    Petitioners              SBA,         PBA,           LBA,         CEA,          COBA,              UFA          and      UFOA,


         expired           but    currently               controlling                  pursuant           to the       Triborough                    Amendment,                    provide          their        members


                                                                                                                                                                                                        "exonerated,"
         with        a     contractual                   right          to      have         investigative                   reports             that       are         classified             as


         "unfounded,"
                                         or-in           the      case        of the        FDNY,            otherwise             "not         guilty"-removed                          from       their       personnel


         folders.


                          53.              For      example,                 Article         XV,       section             7(c)     of     the       CBA          entered          into        between             the        SBA


         and       the     City          states        that       the        NYPD           "will       upon          written            request          to      the     Chief          of     Personnel                by    the




                          2 Petitioners'
                                                    CBAs            are attached            to this Petition               as Exhibit           2 (SBA),   Exhibit   3 (PBA),                       Exhibit           4 (LBA),
         Exhibit         5 (CEA),         Exhibit        6 (DEA),             Exhibit        7 (COBA),          Exhibit           8 (UFA),         and Exhibit   9 (UFOA).




                                                                                                                      14



                                                                                                             14 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 15 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




         individual               employee,                         remove              from             the      Personnel                   Folder           investigative                     reports         which,          upon


                                                                                                                                    'exonerated'                                        'unfounded'."
         completion                    of         the        investigation                     are        classified                                                and/or                                              With         the


                                                                                                                                                                                        Petitioners'
         exception                of         the         DEA,                the     other             police            and          also       the         correction                                             CBAs         have


                                                                   provisions.3
         substantively                      identical


                                                                         Petitioners'
                          54.                 The        police                                          CBAs           also      permit             them      to petition               the     Police         Commissioner


         to expunge               the        records               of certain                cases       heard          in the        Trial          Room        where            the      disposition            of the       charge


                                                                                                                        "guilty,"
         at trial       or      on      review                or     appeal          is other              than                               after      2 years            have           passed.            See,     e.g.,     LBA


         CBA        Article             XVI,             § 8 ("Disciplinary                            Records").


                          55.                 Similarly,                 Article             XVII          Section             9 of      the         CBA        entered             into       between           the   UFA           and


         the     City       states:


                                             If     an        employee                  is     found           not       guilty          in     a disciplinary                     hearing,             the

                                             record             of     the      proceedings                     shall       not       become            part        of    that         employee's

                                             personal                 record.                An       employee              who          is     found         not        guilty          shall        have

                                             the        right        to examine                   that     employee's                  personal              record            in the       presence

                                              of        an         official          of        the        Department                     after          written            request               to     the

                                             Department                       to ascertain                 compliance.


         UFA        CBA,          Article                XVII,           § 9.        The          UFOA            CBA           contains              an identical                provision.              See    UFOA           CBA,


         Article          XVII,             § 9.         Likewise,                 under            COBA's                CBA          Article           XVI,            any      member              may       have      removed


         from       her      or her            personnel                  folder          investigative                   reports             that     are     classified               exonerated              or unfounded.


         Under          DOC            Directive                   4257R-A,                  VI(6),         a violation                of which              is grievable                  under        the     CBA,       when         at


         a      command                 disciplinary                          hearing             a      Hearing               Officer           determines                    that        the        allegations          are       not



         substantiated,                      no     record              of     the      command                   disciplinary                  charges             is to         be     maintained              except         in   the


         command                discipline                   log.        Under           that         same        directive,             article        X,      a substantiated                       command          discipline




                        3
                            See LBA            CBA, Art. XVI, § 7(c); CEA CBA,                                                 XIV, § 6(c); PBA CBA, Art. XVI, § 7(c), COBA
                                                                                                                            Art.                                                      CBA,
         Art.  XVI,          § 11.          The COBA    CBA also notes that: "The                                         past disciplinary  or work record of an employee      may not be
         revealed during a Section 75, Civil Service Law,                                                      disciplinary    proceeding   until a determination as to guilt or innocence
                                  determined."
         of the member has been                  COBA CBA,                                                           Art.      XVI,      § 12.




                                                                                                                               15



                                                                                                                     15 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 16 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




         shall     be         expunged                   from           the     member's                 personnel                     folder            after       one       year        if    they       have          not            been


         penalized             thereafter                in a separate                    disciplinary                matter            during              that    time.


                                           Respondents'
                         56.                                                   planned              action            of     dumping                  all     pending               and     historical              disciplinary


         complaints                 against             New            York        City      police,           fire        and         corrections                 officers          on     a public-facing                         online



         database,             without              any          review        or analysis,                would              functionally                    negate          the     rights        of     officers            to     clear


         their     disciplinary                     records              of   unfounded                  and        unsubstantiated                           allegations,                 where         that       information


         would         forever             be publicly                   available              in the        future.


                                                                                                                                                                                            Petitioners'
                         57.                The         rights          contained            in Petitioners                      CBAs             were        negotiated              by                                respective


         Unions            specifically                    because                 of      the      significant                       harm          and          embarrassment                      having              inaccurate


                                                                                        Petitioners'
         complaints                  and         allegations                  on                                      records                could           cause          Petitioners,                 where          personnel


         records         are        used         for      future          promotions                and       job          transfers.


                         58.                On Monday,                        July        13,      2020,         four            of    the        police           union       Petitioners                filed       grievances


         with      John             P.     Beirne,               the      Deputy            Commission                        for       the        NYPD's                  Office          of    Labor            Relations,                 in


         response              to        the      anticipated                  one-sided                 nullification                       of     their          bargained               for      contractual                 rights,

                                                                                                           desist."
         demanding                  that       Respondents                      "cease             and                                And,         the       corrections              union          Petitioners                filed            a


         grievance               with          New        York            City's          Office         of     Labor             Relations                 Commissioner                        Renee       Campion.                      See


                                                         Respondents'
         Ex.      1.     In      grieving                                                  planned             data          dump,                Petitioners              argued           that     the        release             of     the


         Unsubstantiated                         and        Non-Final                   Allegations                   against            active             and      retired          members               would              deprive


         members               of    the       benefit             of     contractual               provisions                   allowing                them        to     expunge              from       their       personnel


         files     records               relating           to      any       investigations                    resulting                in       a not-guilty                finding.             Given          the     scope              of


         Petitioners'                                                                                          Respondents'                                                   Petitioners'
                                     rights            potentially              impacted              by                                             action,         the                                  grievances                  were


                                                                                                                                                             Respondents'
         filed     directly              at Step          III,     in accordance                    with        the        provisions                 of                                    CBAs.            See,       e.g.,         PBA


         CBA,          Article            XXI,          § 4.        Copies              of the      grievances                   are     attached                to this       Petition            as Exhibit             1.




                                                                                                                            16



                                                                                                                16 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 17 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




                       D.                  Release                 of     Unsubstantiated                         and        Non-Final                  Allegations                 Violates           the        U.S.      and

                                           N.Y.            Constitutions


                       59.                 The          United             States         and       New         York         State         Constitutions                   each        provide             that     no     person


         shall      be deprived                    of life,          liberty,           or property              without            due         process          of law.          U.S.       Const.          amend.            XIV;

                                                                         Respondents'
         N.Y.       Const.           s. 1, art.               6.                                        disclosure             of     Unsubstantiated                         and        Non-Final                Allegations


         will    violate           those             Due          Process          Clauses             because          it will           deprive          the      subject         officers          of     future        liberty


         and     property               interests             without              adequate             process.


                       60.                 The           publication                     of     Unsubstantiated                       and          Non-Final                 Allegations                   against          police


                                                                                                                                                                                              integrity"
         officers          will          "call[]             into         question             their       good          name,             reputation,                 honor,          or                             and          thus


         stigmatize               the     firefighters                    and      officers.            Lee       TT.       v. Dowling,                   87 N.Y.2d               699,       708      (1996)          (internal


         quotation            marks                  omitted).                   Such          stigmatization                  will             include           Unsubstantiated                      and          Non-Final


         Allegations                 related                 to      serious             crimes           and        serious              misconduct.                        These           allegations                 may          be



         completely                false,            and      yet        Respondents                   intend       to include                  them       without           regard          for    their         veracity.


                       61.                 Beyond                  the     reputational                 harm       and       stigma              from      simply            having          Unsubstantiated                       and


         Non-Final                Allegations                     indiscriminately                      promoted              on      the        internet,          these         Allegations                will     be made


         available           to         employers,                      credit         agencies,           landlords,                banks              officers,          potentially                eviscerating                  the


         futures       of many                  of     the        Petitioners,                without           sufficient           and         adequate            due      process.


                       62.                 In         addition,                  the      release          of       records                of      past          Unsubstantiated                       and          Non-Final


         Allegations                would              doubly              violate            the   Due         Process             Clauses             because           officers           relied         on      the     City's


         guarantee            of        the        confidentiality                       of    such       allegations                in     deciding              how        to     respond           to     them.            If    the


         officers       had         known                  that      the     City         would          make          such         allegations              public,            they        might       have          defended


         themselves                against              the        allegations                in    a more          vigorous,               more           vocal,        and        more        resource-intensive


         fashion       to protect                    their        reputations,                and      hence        their      future            liberty         and     property            interests.             Releasing


         records       of Unsubstantiated                                  and         Non-Final           Allegations                    that     pre-date            the      City's        announced                  intent       to




                                                                                                                        17



                                                                                                                17 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 18 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                                                                    officers'
         publicize            such          records            therefore              would             upset           the                                reliance                 on     the     City's           guarantee                  to


         protect          their      reputations                  and        privacy             from         the        harms                 associated                with         public            disclosure               of        such


         allegations.                  Application                     of      the        repeal         of         §        50-a          to      existing               records                thus        would          have             an


                                                                                                   officers'
         impermissible                     retroactive                effect         on    the                                liberty           and       property                  interests           in   violation                of    the


         Due        Process          Clauses.


                                                                         Respondents'                                                                                                                                                  Non-
                        63.                If    permitted,                                              hastily                  planned             database                 of     Unsubstantiated                     and


         Final       Allegations                   also        will         provide          less        protection                     to      New         York               City        firefighters,                corrections



         officers,            and      police             officers-who                        unquestionably                               face          unique                safety         concerns-than                            other


         licensed             professionals                      in      the         State         enjoy.                     See          Office           of          the         Professions,                    available                  at


         http://www.op.nysed.gov/home.html                                                   (noting            that          the       list     of      state-licensed                    professionals                  who           have


         unsubstantiated                        complaints              kept         confidential               includes                     acupuncturists,                        architects,              athletic        trainers,


         behavior                                  certified           public                                                                                                       dental                                 dietitian-
                            analysts,                                                  accountants,                     chiropractors,                     dentists,                              hygienists,


         nutritionists,               engineers,                 geologists,                 interior           designers,                       laboratory                    technicians,                  land        surveyors,


         landscape                 architects,               massage                  therapists,                medical                       physicists,                 mental                health            practitioners,


         midwives,                 nurses,             occupational                   therapists,               opticians,                      optometrists,                       perfusionists,                  pharmacists,


         physical             therapists,                 podiatrists,                    polysomnographic                                   technologists,                         psychologists,                      respiratory


         therapists,              social         workers,             shorthand              reporters,                 speech               pathologists,                    and        veterinarians).


                        64.                Indeed,             the          City's           treatment                       of      all         other            licensed                 professionals                    excludes


         Unsubstantiated                         and      Non-Final                   Allegations.                      In        New           York's             online                database             of     professional



         misconduct,                 the        City      only        includes             those         allegations                    that       result          in     an        adverse             disciplinary                  action


         against           the       professional.                     See      Enforcement                         Actions,                    Office            of      the         Professions,                   available                 at


         http://www.op.nysed.gov/opd/rasearch.htm#                                                              (listing              only         actions              against            professionals                  that        result


         in    an    adverse           action).             Respondents                     have         no     practical                    reason          to        treat        petitioners              any        differently.




                                                                                                                        18



                                                                                                            18 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 19 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




         This      attempt              to     give         firefighters                  and        officers          fewer          protections                    in     an      arbitrary              manner               is    not



         rationally           related          to a legitimate                      government                   interest.


                        E.               Release              of     Unsubstantiated                            and      Non-Final                   Allegations                    Violates              Settlement

                                         Contracts


                        65.              The      release             of     these         documents,                 some        of        which          contain               settled          cases,         also        violates


         the      settlement                 contracts              negotiated                  by      Petitioners              and             Respondents                     here.         For        decades,               these


         settlements              were         made           against              the     backdrop              of    Civil      Rights               Law           § 50-a,           which            required             that      the


                                                                                                                                                                                   time"
         disciplinary              files         be         kept          confidential.                    That         law,          "in         force         at        the                      of      the      settlement


                                                                             contract."
         agreements,               is "a        part         of     the                                Skandia             America                Reinsurance                     Corp.           v. Schenck,                  441        F.


          Supp.       715,        724        (S.D.N.Y.                1977).              Releasing              these         documents                   would            breach            settlement                 contracts


         entered         into      before             the     repeal          of         § 50-a.         On information                          and       belief,          the     pending                disclosure                will


         include         even        those            cases         where            officers           have          entered          into          settlement                  agreements,                 which             would


         constitute           a breach            of the            settlement               agreement.


                        F.               New          York           Has       Long             Recognized                   a Privacy                 Interest             in     Disciplinary                    Records,
                                         and       Their            Planned                Mass          Disclosure              Is         an     Error          of       Law         or     an     Abuse              of

                                         Discretion


                        66.              For      decades,                 New            York         police,         fire,     and             corrections                   departments                 were           required


         under        Civil       Rights         Law          § 50-a          to keep             personnel            records,              including               the        disciplinary               files        discussed



         above,         largely          confidential.                     Civil         Rights         Law        § 50-a        was         enacted              in      1976         and     provided                 that     "[a]ll


         personnel            records            used         to     evaluate              performance                  toward              continued                employment                      or promotion                      . . .


                                                                                                                                                                review."
         shall     be     considered                  confidential                   and        not     subject         to     inspection                  or                               The      statute            contained



         only      two        exceptions                to        confidentiality:                     officer         consent              (Civil          Rights               Law         § 50-a[1])                 and         court


         authorization               (Civil           Rights          Law          § 50-a[3]).              Section            50-a         "was        sponsored                 and       passed          as a safeguard


         against         potential              harassment                    of     officers            through             unlimited                 access             to     information                  contained                   in


                              files."
         personnel                             Luongo               v. Records               Access             Officer,         150         A.D.3d             13,       20      (1st      Dep't          2017).




                                                                                                                      19



                                                                                                            19 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 20 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




                       67.                 On June                 12,     2020,             New           York         State          repealed                CRL        § 50-a.                While          § 50-a      provided


         an     express         means                for        protecting              all    police,               firefighter,               and           corrections              officer           personnel               records,


         regardless            of     their          contents,              that        law         was         never        the       sole          basis       for     keeping             confidential                 significant


                                                                  Respondents'
         portions         of     those            files.                                                 conclusion               that       these            records          may         now          be released               legally,


         and       en masse,               because                of     that      repeal            is erroneous                     as a matter                 of     law        under          CPLR           § 7803(3).                  In


         addition         to     the       legally               protected              interests               described                above,               as is widely                 recognized,                 including             by


         the    proponents                  of       § 50-a's             repeal             and         the     Court           of    Appeals,                 § 50-a         was         never          the     only      source            of


         Respondents'                                                                                                                                          Petitioners'
                                       obligation                      to protect             the        privacy          and          safety          of                                  members.


                                           Respondents'
                       68.                                                      decision             ignores            legislative                  intent       regarding                the     repeal         of     § 50-a.          The



         history         of     the        legislation                   demonstrates                          a clear           understanding                         that      other           sources          of     law       would


         provide          continuing                   protections                     for     certain               types        of     personnel                   records.              As       even        the      most           vocal


         advocates             for     repeal              of    § 50-a          recognized,                    other        laws         are        intended            to prevent                the     release         of records


         when       disclosure                will         result        in unwarranted                         invasions                of personal                 privacy.              Indeed,          these        protections


         were       expressly              cited           by      the     sponsor             of the            enacted              Senate           bill      to repeal            § 50-a            as a reason              that     law


                      "unnecessary."
         was                                                               Sponsor                        Mem.,               N.Y.                   Senate               Bill              S8496,                available                     at


         https://www.nysenate.gov/                                        legislation/bills/2019/s8496.


                       69.                 Civil           Rights          Law           § 50-a             was        never           the      only           source          of    the     privacy             protections                 for


         Unsubstantiated                         and       Non-Final                   Claims.                 For      example,                in     1979,           shortly         after        § 50-a         was       codified,

                                                                                                                                                                                                                         consensus"
         the     Court         of     Appeals                    observed               that        § 50-a             "fairly           reflects              the      pre-existing                 judicial



         regarding            the      confidentiality                       of police               personnel               records.                 People            v. Gissendanner,                        48 N.Y.2d                543,


         551       (1979).            In      other             words,           the     privacy                protections                  pre-existed                  § 50-a            in    the      common                law      and


         likewise         survive                § 50-a's               repeal.              And         the      Court          of    Appeals                 has      held        that     individuals                 may       have            a


                                                                           interest"
         "legally         protected                  privacy                                        in     ensuring               public             records             disclosures                 do     not        violate           their




                                                                                                                             20



                                                                                                                     20 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 21 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




         privacy         interests.                 In    New              York      Times             Co.        v.    City        of New                 York         Fire      Department,                            the      Court        held


         that      "surviving               relatives                [of     911         callers          on      September                     11,        2001]         have         a legally                   protected             privacy

         interest"
                              in     nondisclosure                         of     tapes          and       transcripts                    of     those            calls.          4 N.Y.3d                        477,         485        (2005).


                                                Petitioners'
         Likewise,                here,                                      members                have          a privacy                interest              in     nondisclosure                         of        allegations              that



         may       tarnish          their        reputations                    despite       being,            in many                 cases,        without               merit;         this        outweighs                  any      public


         interest        in        reviewing                  and          relying          on      allegations                    that         could            be      misleading                     or        simply           false.           At


                                                                                                                              interest"
         bottom,         those            with       a "legally                   protected             privacy                                       in    nondisclosure                         of     government                     records


                                                                                                                              Respondents'
         must        have          a means               of     enforcing                 that      interest.                                                       data        dump              deprives                  the      identified


         individuals                of that         opportunity.


                        70.                 Moreover,                  the       Committee                 on Open                 Government                         has      long        taken         the           position         that      the


         release        of         unsubstantiated                          allegations                constitutes                  an         unwarranted                     invasion                 of        privacy.              As        one



         advisory             opinion               explained:                    "when            allegations                     or     charges                 of     misconduct                          have           not      yet       been


         determined                 or did         not        result         in disciplinary                      action,           the        records             relating           to     such            allegations                may         ...


         be     withheld,                 for      disclosure                    would           result           in     an       unwarranted                          invasion             of         personal                privacy            ....



         Further,            to     the     extent            that         charges           are       dismissed                   or     allegations                    are     found             to        be        without          merit,            I


                                                                                                                                                                   privacy."
         believe        that         they         may         be      withheld              based            on        considerations                       of                               Comm.                     on      Open        Gov't,


         Adv.                     Op.               No.                     FOIL-AO-17195                                          (May                       29,                 2008),                           available                        at


         https://does.dos.ny.gov/coog/ftext/f17195.html                                                                       (internal                citations                omitted).                         Another               opinion


         states:       "In        numerous               contexts,                 it has        been          advised             that        records             relating           to unsubstantiated                               charges,

                                                                                                                                                                                      accused."
         complaints                 or allegations                   may          be withheld                  to protect                the     privacy                of the                                     Comm.              on Open



         Gov't,                   Adv.               Op.                   No.             FOIL-AO-12005                                        (Mar.                    21,               2000),                       available                   at


         https://does.dos.ny.gov/coog/ftext/f12005.htm.


                                                                   Respondents'
                        71.                 Because                                                    failed           to        consider                 these         other         sources                    of     protection               for




                                                                                                                             21



                                                                                                                  21 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 22 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




         information                   in government                   records,             which           exist         independently                     of     § 50-a,           as well           as because               of the



         legally          protected              interests         identified                  above,            their      decision             is an error                of     law.


                          72.              In the          alternative,              by      proceeding                   without             due       consideration                     of the       many           authorities



         counseling                   against        disclosure                of    Unsubstantiated                           and        Non-Final                Allegations                   and     even          their      own


                                                               records-                                                                                     50-a-Respondents'
         past      treatment               of       such                                  separate               and       apart          from          §                                                      decision           was



         arbitrary           and        capricious              under             CPLR          § 7803(3).


                          73.              Respondents                      failed         to    do         any          reasoned              analysis             before              disregarding                  legislative



         intent,          their         previous             judgments                    on     the            same          issue,          statements                   by      the      Committee                   on      Open



         Government,                     and        the     expectation                   set    by        the      courts           of     this        State       in      considering                 the      privacy            and



         safety           implications                of      releasing              personnel                   records.                 Although                Respondents                    are     free         to     change



         policies,           they         may        not      do       so     at the           expense              of     the     long-settled                   reliance              interests         of     firefighters,


         police           officers          and       correction                  officers            in     the         confidentiality                    of     Unsubstantiated                        and         Non-Final


         Allegations.


                          74.              The       City       has         repeatedly              recognized                   that       disclosure                of     unsubstantiated                     disciplinary

                                                                                                                                                          privacy."
         records           would           itself         constitute              an "unreasonable                            invasion             of                              Hughes           Hubbard                 &    Reed


         LLP         v.    Civilian             Complaint               Review               Bd.,          53     Misc.3d               947        (Sup.          Ct.,      Kings           Cnty.        2016)             (citation



         omitted);              see      also       Luongo          v. Records                  Access              Officer,            150      A.D.3d             13,         25-26       (1st       Dep't          2017)       ("In


         addition                to      statutory             exemptions,                      CCRB                 noted             that         the       request               for      records              relating             to


         unsubstantiated                     matters           would              constitute               'an     unreasonable                     invasion               of     privacy.'")                 Their        reversal


         now       lacks          even          a minimal              level         of    analysis               beyond           the        erroneous               conclusion                 that     the     repeal          of      §


         50-a      permits              unlimited             disclosure.


                          75.              This       invasion               of     privacy           also         has        implications                  for     the          safety     of      officers.              Officers


         accused            of        misconduct              have          been          subject           to     threats         and        harassment                   and       reprisals           in     recent          years.




                                                                                                                         22



                                                                                                                 22 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                  INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 23 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




         Naming                firefighters                  and        officers            in     an    easily        accessible               database                and        listing              every           charge            ever


         levied          against             them,         regardless                 of     outcome            or    substantiation,                   will       provide                   motivated                and           unstable


         individuals                 with         all    the       information                   they       need      to track           down          specific              police            officers.                The          news         is


         replete          with           examples                  of       police           officers          who         have          been         targeted               and         killed            because                  of    their


         uniform.               In recent               years,          three        New         York        City     police          officers          have           been        targeted               and         assassinated.


         In      2014,          Officers                Wenjian              Liu       and         Rafael         Ramos            were         ambushed                     and        killed           while            sitting           in     a


         patrol          car      in    Brooklyn.                      In    2017,           Officer           Miosotis            Familia             was        shot           at point-blank                         range            while



         sitting         in her         patrol           car.      And          in 2018,             federal         authorities              arrested           a Brooklyn                     resident                for     targeting


         NYPD             officers             with          an    improvised                    explosive             device,           killing          an     innocent                    civilian            in     the         process.


         As       these         incidents                continue               and         even        accelerate,            officers            have         a reasonable                       interest              in     ensuring


         their      safety             and     the       safety          of their            families.


                          76.                The         thoughtlessness                         and     capriciousness                  is evident              by     the        sample               list     that         the     NYPD

                                                                                                                                              Respondents'
         provided               to     show          the      nature            of    its    data       dump.           Because                                                  sudden            turnabout                    in policy


         was       effected             without              regard          for     its established                 practices            and      settled         expectations,                         and       made              without


         even       a minimal                  level         of    analysis,                it was       arbitrary           and      capricious.


                                                                                                 CLAIMS               FOR          RELIEF

                                                                                        FIRST             CAUSE              OF       ACTION:
                         Art.          75    Breach               of     Collective                Bargaining                Agreement/TRO                                  in    Aid         of Arbitration


                          77.                Petitioners                 repeat            and     reallege          paragraphs                 1 through               76        as if fully                  stated         herein.


                          78.                In    executing                 CBAs             with       Petitioners,              the     City        agreed           that           all     members                  of     the       SBA,


         PBA,        LBA,              CEA,             COBA,               UFA            and     UFOA             have     a contractual                     right         to have             investigative                       reports


                                                                "exonerated,"                      "unfounded"
         that      are         classified               as                                                                      or,      in     the     case           of        the         FDNY,               otherwise                "not




                                                                                                                        23



                                                                                                                23 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 24 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




         guilty,"                                                                                folders.4
                            removed              from        their        personnel                                     The     City      further            agreed         that        officers         in the       employ


         of     the     police            Petitioners              would           be    permitted              to petition              the        Police         Commissioner                     to     expunge             the


         records            of     certain           cases       heard         in the         Trial      Room            where          the      disposition                of     the     charge          at trial         or on


                                                                                  "guilty,"
         review             or     appeal         is other           than                              after        2 years           have       passed.              See,        e.g.,      LBA           CBA        Article



         XVI,          § 8 ("Disciplinary                        Records").


                                            Respondents'
                            79.                                              planned             action            of    dumping              all     pending               and      historical             disciplinary


         complaints                  against          New          York           City     police,          fire        and     corrections                officers          on      a public-facing                       online



         database,                without            any     review           or analysis,              would            functionally                 negate          the        rights      of    officers           to     clear


         their                                    records            of      unfounded                and      unsubstantiated                                                                     their      bargained-
                      disciplinary                                                                                                                   allegations,                 leaving


         for     rights           null     and       void.


                                                                                                            Petitioners'
                            80.             The         rights            contained               in                                     CBAs               were           negotiated                by       Petitioners



         specifically                because               of the        significant             harm          and      embarrassment                       having          inaccurate              complaints                 and


                                            Petitioners'
         allegations                 on                                  records         could          cause           Petitioners,                where         personnel               records          are    used          for


         future         promotions                    and     job         transfers,            and       where              such      protections                have           been       long      recognized                    as


         important                to officer           safety.


                                                                                     officers'
                            81.             Because                use       of                             personal                records           is     a     term           and       condition             of         their



         employment,                      the     officers           have          a right        to     collectively                  bargain             over      the     confidential                  treatment                of


         their        personnel              files      under         the      Taylor          Law.            See      CSL         §§ 203;           201(4).


                            82.             Petitioners              PBA,           SBA,         LBA,          CEA            and     COBA            have         filed         grievances              in accordance


         with         the       provisions            of their            respective             CBAs           demanding                 arbitration              in response                to this         anticipated


         one-sided                nullification               of     their        bargained-for                 contractual               rights.




                            4
                                See LBA
                                CBA, Art. XVI, § 7(c); CEA CBA, Art. XIV, § 6(c); PBA CBA, Art. XVI, § 7(c), COBA CBA,
         Art.   XVI, §§ 11,  12 & DOC Directive    4257R-A, Arts. VI(6) & X; UFA CBA, Article        XVII,   § 9; UFOA CBA,
         Article   XVII, § 9.  While each of the referenced CBAs   are expired, their terms continue   uninterrupted  pursuant to
         The Triborough     Amendment.




                                                                                                                        24



                                                                                                             24 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 25 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




                            83.                 Temporary                 and         preliminary                        injunctive            relief       is required                    to preserve                    the     status        quo


         and     enjoin            Respondents                       from        engaging                     in a data          dump         while         the parties                arbitrate              this        issue      pursuant


         to    the     terms              of    their        CBAs,            because                   Respondents                    have        both      publicly                 and      privately                  indicated             that



         they         intend             to     begin          releasing              this             personal             data,       including                 the        Unsubstantiated                          and         Non-Final



         Allegations,                     as soon            as this        coming                Wednesday                     July     15, 2020.                If this           information                 is made             available


         to the        public             online,            it will     be reviewed                          and        analyzed,            reported             on,        and      widely           disseminated                       by    the



         media,             ensuring              that       it will        remain                publicly               available            forever         whether                 or not        the        City         later      decides


         to remove                 it.



                                                                                      SECOND                        CAUSE               OF         ACTION:
                 42     U.S.C.                                 - Violation                   of                                                                   of                Fourteenth                  Amendment
                                               § 1983                                                  the     Due         Process            Clause                    the

                                                                                                       to    the     U.S.        Constitution


                            84.                 Petitioners             repeat           and            reallege            paragraphs                  1 through                83 as if fully                  stated           herein.


                            85.                 Respondents                      plan             to         release,           en      masse,             the          entire            collection                 of         disciplinary


         complaints                  lodged                against       firefighters                        and     officers,          regardless                 of        outcome           or      substantiation.


                            86.                 The         publication                 of        Unsubstantiated                            and        Non-Final                   Allegations                  will           defame           the


         subject            officers             with          accusations                   that            are    unsupported                    by     evidence                  and     that       will          unfairly            tarnish


                  officers'
         the                                   reputations.                      The          Unsubstantiated                            and            Non-Final                   Allegations                      are         necessarily


         defamatory                      because            they       are,      by     definition,                      mere        accusations              that           were      not      supported                   by      evidence,


         have         not     been             through           the    investigatory                          process,           or are not             final.          In the           alternative,                the       publication


         of Unsubstantiated                                and     Non-Final                  Allegations                       that    accuse            officers             of     criminal            conduct                 (including


         but      not         limited                 to      domestic                violence)                     or      other        conduct               that           would            seriously                   affect          future


         employment                        opportunities                    in    the        law             enforcement                 arena           (including                  but     not       limited              to      excessive


         force        and         filing         a false         report)          is defamatory                           and       likely         to result            in    serious          reputational                      harm.          The


                                                                                                                                                                                                                                     officers'
         release            of records                of past          Unsubstantiated                             and      Non-Final               Allegations                     also     would            upset         the




                                                                                                                                 25



                                                                                                                         25 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 26 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




         reliance           interests             formed         by     the     City's           guarantee                of    confidentiality                  in     deciding              how          much      of     their


         time       and     resources                to devote          to rebutting                     such     allegations               and      documenting                         exculpatory              evidence.


                                           Petitioners'
                          87.                                         members              have           a protected             liberty       interest           in seeking                future         employment


         opportunities                     free       from        the         specter               of      Unsubstantiated                       and          Non-Final                    Allegations,                which


         Respondents                  intend              to publish          and     publicize.


                                           Petitioners'
                          88.                                          members                  have         a protected                 property               interest            in      future          employment


         opportunities                    that     will      be unavailable                  to them              because              of the       specter           of     Unsubstantiated                      and      Non-



         Final       Allegations,                  which         Respondents                     intend          to publish              and      publicize.


                          89.              Respondents                  do not        intend             to provide             notice         to the      subject            officers            or an opportunity


         to be heard              before           publication            in the           databases.                There         is not       a mechanism                     for        officers         to have         their


         names         or any             allegations            removed              from          the      database.


                          90.               On information                     and        belief,          Respondents                   have        not        evaluated,                and      do      not     intend         to



         evaluate,           the      individual               disciplinary                records              before         they      are    released.


                          91.              Respondents                  made          these              decisions             under        color         of     state        law         and      will      deprive           the


         rights'                Petitioners'
                       of                                   members            while            acting          under          color     of     state      law.


                          92.               Therefore,            the    Court            should            enjoin         the     determinations                      of Respondents                       and     prohibit


         the     release          of Unsubstantiated                          and    Non-Final                   Allegations                as well            as any         other         disciplinary             records


         that      implicate              the     privacy        and      safety           concerns               of officers.              Temporary,                     preliminary,               and        permanent


                                                                                             Petitioners'
         injunctive              relief          is required           to protect                                          rights.



                                                                                THIRD                    CAUSE             OF ACTION:
           N.Y.       Const.              s. 1 art.          6 - Violation                 of     the       Due        Process           Clause            of     the        N.Y.         State         Constitution


                          93.              Petitioners            repeat            and     reallege             paragraphs                 1 through              92       as if fully           stated         herein.


                          94.              Respondents                   plan         to        release,             en        masse,          the        entire            collection                of     disciplinary


         complaints                lodged           against        firefighters                 and        officers,           regardless            of     outcome                 or     substantiation.




                                                                                                                     26



                                                                                                            26 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 27 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




                          95.               The          publication                      of     Unsubstantiated                          and         Non-Final                   Allegations                   will             defame            the


         subject          firefighters                   and             officers         with         accusations                     that     are      unsupported                      by      evidence                     and     that      will


                                                             officers'
         unfairly             tarnish            the                                   reputations.                       The     Unsubstantiated                           and        Non-Final                     Allegations                   are



         necessarily               defamatory                         because             they         are,     by         definition,            mere            accusations                   that      were            not         supported



         by      evidence,               have          not         been        through             the        investigatory                    process,              or     are     not        final.          In        the     alternative,


         the      publication                    of     Unsubstantiated                            and          Non-Final                 Allegations                     that      accuse               officers                of     criminal


         conduct              (including                 but          not      limited            to      domestic                violence)                or     other           conduct               that        would              seriously


         affect         future       employment                             opportunities                  in the           law        enforcement                    arena         (including                 but         not        limited          to


         excessive               force       and             filing         a false            report)          is defamatory                     and       likely          to result             in     serious               reputational


         harm.           The       release             of records                   of past         Unsubstantiated                            and      Non-Final                 Allegations                   also           would            upset


                  officers'
         the                             reliance              interests               formed            by      the        City's            guarantee              of     confidentiality                         in    deciding               how


         much           of       their       time              and          resources               to        devote              to     rebutting                such           allegations                   and         documenting


         exculpatory                 evidence.


                                            Petitioners'
                          96.                                                members               have          a protected                  liberty        interest             in seeking               future              employment


         opportunities                     free          from               the         specter            of        Unsubstantiated                            and         Non-Final                    Allegations,                       which


         Respondents                     intend              to publish                 and      publicize.


                                            Petitioners'
                          97.                                                 members                    have         a protected                    property               interest             in       future               employment


         opportunities                    that        will         be unavailable                      to them              because             of the           specter          of      Unsubstantiated                             and       Non-



         Final       Allegations,                     which               Respondents                    intend             to publish               and        publicize.


                          98.               Even              if    any        one        member                of        the   Petitioner                 unions           may         not        experience                     any         future


         harm        from         the      release                 of the      documents,                     the     release            would          decrease              the      average             availability                     ofjobs


         and      the     average                salary             of     union         members.


                          99.               Respondents                           do     not      intend             to    provide             notice           to    the     subject             firefighters                    or     officers




                                                                                                                                27



                                                                                                                      27 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 28 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




         or    an    opportunity                 to    be    heard        before               publication               in     the     databases.                   There         is not       a mechanism                  for


         firefighters              or officers              to have         their         names          or any          allegations                 removed                from        the    database.


                        100.           On information                        and          belief,        Respondents                    have           not       evaluated,              and     do      not     intend       to



         evaluate,           the     individual              disciplinary                  records         before             they      are       released.


                        101.           Respondents                     made          these             decisions              under          color          of    state       law        and     will      deprive           the


         rights'             Petitioners'
                        of                               members               while           acting        under            color         of    state      law.


                        102.           Therefore,                the     Court            should         enjoin          the     Respondents                      from       releasing           Unsubstantiated


         and       Non-Final           Allegations                  as well          as any             other       disciplinary                  records            that     implicate           the     privacy           and



         safety       concerns              of    officers.             Temporary,                     preliminary,                   and        permanent               injunctive             relief         is required


                             Petitioners'
         to protect                                      rights.



                                                                            FOURTH                      CAUSE                 OF       ACTION:
          42       U.S.C.                         - Violation               of                 Equal         Protection                                      of the         Fourteenth                  Amendment
                               § 1983                                               the                                                 Clause

                                                                                          to     the     U.S.        Constitution


                        103.           Petitioners                 repeat         and       reallege             paragraphs                  1 through               102      as if fully          stated        herein.


                        104.           Respondents                      plan         to         release,            en        masse,             the        entire          collection            of      disciplinary


         complaints                lodged         against          firefighters                 and      officers,            regardless               of     outcome              or    substantiation.


                        105.           This           release,         which         gives           firefighters              and      officers             different          privacy          protections               than


         other       state-regulated                   professions,                 is not          rationally           related            to a legitimate                   government                 purpose.


                        106.           On information                        and          belief,        Respondents                    have           not       evaluated,              and     do      not     intend       to



         evaluate,           the     individual              disciplinary                  records         before             they      are       released.


                        107.           Respondents                     made          these             decisions              under          color          of    state       law        and     will      deprive           the


         rights'             Petitioners'
                        of                               members               while           acting        under            color         of    state      law.


                        108.           Therefore,                the     Court            should          enjoin          the      determinations                      of Respondents                     and     prohibit


         the     release       of Unsubstantiated                           and      Non-Final                  Allegations                  as well             as any      other        disciplinary             records




                                                                                                                    28



                                                                                                           28 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 29 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




         that     implicate            the    privacy        and       safety        concerns               of officers.              Temporary,                preliminary,             and        permanent


                                                                                       Petitioners'
         injunctive           relief         is required         to protect                                         rights.



                                                                             FIFTH             CAUSE                OF        ACTION:
                   N.Y.       Const.           s. 1 art.        11 - Violation                  of     the        Equal         Protection                Clause        of     the    N.Y.          State

                                                                                                 Constitution


                       109.             Petitioners           repeat          and     reallege           paragraphs                1 through                108     as if fully          stated        herein.


                       110.             Respondents                   plan      to      release,              en       masse,           the        entire         collection             of    disciplinary


         complaints            lodged           against         firefighters            and      officers,             regardless             of     outcome           or      substantiation.


                       111.             This     release,           which       gives         firefighters                and    officers           different         privacy         protections                than


         other      state-regulated                professions                and      other          public         sector        employees,                 is not        rationally          related          to     a


         legitimate           government                purpose.


                       112.             Therefore,           the      Court         should           enjoin         the     determinations                   of Respondents                    and      prohibit


         the     release       of Unsubstantiated                       and     Non-Final               Allegations                   as well        as any         other       disciplinary             records


         that     implicate            the    privacy        and       safety        concerns               of officers.              Temporary,                preliminary,             and        permanent


                                                                                       Petitioners'
         injunctive           relief         is required         to protect                                         rights.



                                                                             SIXTH             CAUSE                OF ACTION:
                                                                                        Breach               of     Contract


                       113.             Petitioners           repeat          and     reallege           paragraphs                1 through                112     as if fully          stated        herein.


                       114.             Petitioners             and      Respondents                   negotiated                and     executed                 settlement          agreements                 that


         incorporated              a then-present                   confidentiality                  law.


                       115.             Release         of these            records           would          violate          those      agreements.


                       116.             On information                   and        belief,       Respondents                    have         not        evaluated,          and     do       not      intend         to



         evaluate,         the     individual              police        disciplinary                records           before          they        are    released,          and     thus       will        release


         cases      that      have       settled        under        these      settlement                  agreements.


                       117.             Therefore,           the      Court         should           enjoin         the     determinations                   of Respondents                    and      prohibit




                                                                                                               29



                                                                                                      29 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 30 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




         the      release         of    Unsubstantiated                     and      Non-Final                  Allegations              as well           as any        other            police      disciplinary


         records        that           contain          settlement               agreements.                  Temporary,                 preliminary,                  and        permanent                injunctive


                                                                    Petitioners'
         relief      is required               to protect                                       rights.


                                                                            SEVENTH                      CAUSE             OF ACTION:
                       VIOLATION                          OF       N.Y.          C.P.L.R.                               - Action                                        an        Error         of    Law
                                                                                                     § 7803                               Affected               by


                       118.               Petitioners              repeat         and     reallege            paragraphs                1 through             117      as if fully             stated        herein.


                       119.               Respondents                     plan       to        release,           en     masse,           the       entire            collection               of       disciplinary


         complaints                lodged         against          NYPD             officers,            regardless           of   outcome                 or substantiation.


                       120.               As      a matter           of     law,        Unsubstantiated                      and        Non-Final                Allegations                 are     confidential,


         separate           and        apart      from       the     existence             of     CRL           § 50-a.


                       121.               Release          of      records           relating            to     Unsubstantiated                   and        Non-Final                   Allegations                  would


         constitute            an       unwarranted                 invasion              of    privacy            and      endanger             the        safety        of       the       subjects         of       those


         records.


                       122.               On information                     and        belief,          Respondents               have         not        evaluated,                  and    do     not     intend           to



         evaluate,           the       individual           police          disciplinary                 records         before          they    are        released.


                       123.               Because           the      pre-existing                 privacy           exceptions              plainly           apply          to        Unsubstantiated                   and


         Non-Final             Allegations,                any       decision             to release             this     data     in    full    would            necessarily                 an error           of    law.


                       124.               In     the     alternative,               failure         to     make          individualized                    determinations                      regarding               these


         Unsubstantiated                       and     Non-Final             Allegations                  to determine              whether                any     or all         of    it must         be withheld


         is an error           of      law.


                                                                                    Respondents'
                       125.               Therefore,            because                                             decisions             were        affected           by        an error          of    law        under


         CPLR          § 7803(3),                 the      Court           should          annul          the      determinations                     of    Respondents                      and      prohibit            the


         release        of    Unsubstantiated                       and          Non-Final               Allegations.               Temporary,                    preliminary,                  and        permanent


                                                                                           Petitioners'
         injunctive           relief           is required           to protect                                         rights.




                                                                                                                  30



                                                                                                          30 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                  INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 31 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                          EIGHTH                   CAUSE              OF       ACTION:
                            VIOLATION                                  OF          N.Y.         C.P.L.R.                              - Arbitrary                                                          Action
                                                                                                                    § 7803                                            and      Capricious


                        126.                Petitioners                      repeat         and       reallege          paragraphs                   1 through               125      as if fully              stated         herein.


                                                                                                                                                                                                                  Respondents'
                        127.                In    deciding                       to    release          Unsubstantiated                        and       Non-Final                  Allegations,


         have       acted        in an arbitrary                             and       capricious              manner.


                        128.                Respondents                            failed        to    consider            legislative                 intent,         their        previous             judgments                  on       the


         same        issue,            statements                      by        the    Committee                  on      Open           Government,                    and         the        expectation                set      by       the


         courts       of        this        State            in        considering                    the     privacy              and        safety        implications                    of        releasing              personnel


         records.          .


                        129.                On information                                and     belief,          Respondents                    have         not      evaluated,                and      do        not      intend          to


                                                                                                                                                                                           Respondents'
         evaluate,             individual                police                  disciplinary                records          before           they       are     released.                                                  complete


         failure      to conduct                   an individualized                               review           is arbitrary               and       capricious                 and     an abuse              of      discretion.


                        130.                Although                        Respondents                      are    free       to     change              policies,            they             may      not         do      so      at      the


         expense           of     the       long-settled                          reliance            interests          of    firefighters                and        officers             in    the     confidentiality                      of


         Unsubstantiated                         and         Non-Final                    Allegations.


                        131.                To        the         extent               Respondents                  have           discretion             to     determine                 whether              to     release            any


         personnel              data         at       all,        it        is    an      abuse         of     discretion                to    release           the        complete               collection                of      police


                                   complaints                          (with           a substantial               portion          thereof                                    of Unsubstantiated                            and      Non-
         disciplinary                                                                                                                                  consisting


         Final      Allegations)                      without                    performing                 a case-by-case                    analysis           to    determine                 whether             disclosure                is


         warranted              based            on     the        unique                 circumstances                  of the           case.


                        132.                Therefore,                       the       Court          should         annul          the       determination                    of    Respondents                       and        prohibit


         the       release             of        Unsubstantiated                                and          Non-Final                Allegations.                       Temporary,                      preliminary,                     and


                                                                                                                               Petitioners'
         permanent               injunctive                   relief             is required                to protect                                      rights.




                                                                                                                              31



                                                                                                                    31 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 32 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                NINTH                CAUSE                OF       ACTION:

                                                                                         Declaratory                      Judgment


                       133.             Petitioners                repeat       and       reallege             paragraphs               1 through               132       as if fully            stated      herein.


                       134.             An          actual          case        or       controversy                      exists        between              Petitioners                   and       Respondents



         regarding         the        claims          raised        above.


                       135.             Absent               clarification                    from        the            Court,         the        dispute             between                 Petitioners             and


         Respondents                  is capable             of,    and       likely          to be,     recurring.


                       136.             Accordingly,                      Petitioners                   are         entitled           to      a       declaration                  that         publication                 of


         Unsubstantiated                      and    Non-Final                Allegations                (1)     would            violate       the     collective              bargaining               agreements


         between          the        City      and     Petitioners;               (2)     would           violate           the      Due      Process            Clauses              of the      U.S.       and      N.Y.


          State    Constitutions;                    (3)      would           violate           the      Equal            Protection            Clauses              of    the        U.S.       and      N.Y.        State



         Constitutions;                 (4)    would           constitute              a breach           of     contract            in violation               of    settlement               agreements;             and



         (5)   would        be a violation                    of    law       and       arbitrary             and        capricious.


                                                                                        PRAYER                   FOR           RELIEF


                       WHEREFORE,                              Petitioners               respectfully                 request          that     this     Court            enter       an Order:


                                1.      Temporarily                     and     immediately                    restraining             the     publication                 of     any      records



                                        concerning                 Unsubstantiated                       and        Non-Final               Allegations               or that           regard         settlement


                                        agreements                  entered            into     prior         to June          12,     2020;


                                2.      To      show         cause          as to why             the     court           should        not     issue       an injunction                     barring        the


                                        publication                of     any     records             concerning                  Unsubstantiated                    and        Non-Final               Allegations


                                        or that        regard            settlement              agreements                  entered          into      prior        to June            12,    2020;


                                3.      Preliminarily                   and     permanently                     enjoining             the     publication                 of    any      records



                                        concerning                 Unsubstantiated                       and        Non-Final               Allegations               or that           regard         settlement


                                        agreements                  entered            into     prior         to June          12,     2020;




                                                                                                                    32



                                                                                                         32 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 33 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




                         4.     Declaring          that       publication              of Unsubstantiated                       and     Non-Final               Allegations              (1)


                                would        violate          the   collective            bargaining                agreements               between          the      City      and



                                Petitioners;            (2)    would         violate          the    Due          Process       Clauses             of the      U.S.       and    N.Y.         State



                                Constitutions;                (3)   would        violate            the     Equal       Protection             Clauses            of the      U.S.       and    N.Y.


                                State      Constitutions;              (4)     would           constitute            a breach           of    contract            in violation           of


                                settlement         agreements;                 and      (5)     would             be a violation              of    law     and      arbitrary         and


                                capricious         and


                         5.     Granting         whatever             other      relief        the        Court      deems           necessary            and      just.


         Dated:   July    14,     2020                                                                       DLA         PIPER          LLP          (US)
                  New     York,      New         York


                                                                                                             By:       /s/ Anthony             P.     Coles

                                                                                                             Anthony            P. Coles

                                                                                                             Michael            R.     Hepworth

                                                                                                              1251       6th    Avenue

                                                                                                             New        York,          NY      10020

                                                                                                              Telephone:               (212)        335-4844

                                                                                                             Facsimile:              (212)         884-8644

                                                                                                              Email:        anthony.coles@dlapiper.com

                                                                                                              Email:        michael.hepworth@dlapiper.com


                                                                                                              Courtney           G.     Saleski

                                                                                                                     (pro      hac     vice        to be filed)

                                                                                                              1650       Market          Street,          Suite      5000

                                                                                                             Philadelphia,               PA         19103-7300

                                                                                                              Telephone:               (215)        656-2431

                                                                                                             Facsimile:              (215)         606-2046

                                                                                                              Email:        courtney.saleski@dlapiper.com


                                                                                                             Attorneys           for     Petitioners/Plaintiffs




                                                                                                    33



                                                                                          33 of 34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05441-KPF Document 10-2 Filed 07/17/20 Page 34 of 34
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                         VERIFICATION




           STATE           OF NEW            YORK                                   )
                                                                                    )              SS.:
           COUNTY                OF NEW            YORK                             )




                        EDWARD               D.     MULLINS,                  being         sworn,        deposes        and        says:


                        I am the         President             of the      Sergeants           Benevolent             Association              ("SBA"),           the    duly       certified


           collective           bargaining         representative                  of all    officers          of the    New         York       City     Police         Department              in


           the rank        of    Sergeant,         petitioner             in this       lawsuit.      I have         read     the     foregoing          Petition        and    know        the


           contents        thereof,       and      the     same          is true     to my         own     lmowledge,               except       as to matters            alleged        upon


           information             and   belief,         and     as to those            matters          I believe       them        to be true.          This       verification          is


           made       by   me because              the     SBA       is an ãssociation                   and    I am an officer               thereof.


                        The       grounds          of my        belief      as to all        matters         not     stated     upon         my own         knowledge               are as


           follows:        information             contained             in documents                attached         as exhibits            to this     Petition.




                                                                                                                                                                                                     .

           Sworn        before        me this                                                                                                 //4/
                                                                                                                                      '
              3M            day     of July,        2020                                                                                    ÉDWARÚ            U.        MULLINS




                                                                                                                        so     urmauasrmoranwwas




                                                                                               34 of 34
